Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 5, 2018

                                          No. 04-18-00820-CR

                                    IN RE Henry T. GARLAND Jr.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On November 1, 2018, relator filed a petition for writ of mandamus. After reviewing the
petition, this court concludes we do not have jurisdiction to consider relator’s complaint.
Accordingly, the petition for writ of mandamus is DISMISSED FOR LACK OF
JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 5, 2018.


                                                           _________________________________
                                                           Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 789989; 789991; 792091; 792093, styled The State of Texas v. Henry T.
Garland, Jr., pending in the County Court at Law No. 9, Bexar County, Texas, the Honorable Walden Shelton
presiding.